DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent 4,011,975).
	For claim 1:  Brown teaches a difference unit (see Fig. 1, column 5, lines 3-25, web control and registration means comprising detecting means 36, 38A, 38B) for synchronizing between two web presses (see column 5, lines 20-27, registering the presses with the processing station, which registers the presses with each other), comprising a first sensor 38A to identify a position of a first mark 24 printed on the first web A, a second sensor 36 to identify position of the first mark of the first web A (see column 5, lines 10-26, Fig. 1, first and second sensors identifying a first index mark on the web A),  a third sensor 38B to identify a position of a second mark 24 printed on the second web B (see column 5, lines 3-27) and a synchronization engine 25 (see Figs. 1 and 2, controller and motors 12, 14 see column 5, lines 3-27) to determine a synchronization difference between the first web and the second web based on the identification of the first mark 24 and second mark 24 as sensed by the second sensor 36 and the third sensor 38B (column 6, lines 22-68 and column 10, lines 1-15, 62-68). 
For claim 2:  Brown teaches the unit of claim 1 and further teaches a communication engine 25, 62 including a digital encoder (column 8, lines 7-9) to send the synchronization difference to the first web press and the second web press (see Figs. 1 and 2, col.6, lines 45-63).   
For claim 3:  Brown teaches the unit of claim 1 and further teaches that the first and third sensors 38A, 38B are located at the same position along a web movement direction (see Fig. 1, both sensors 38A, 38B are at the same position along the travel direction of the web in their respective printing system).  
	For claim 16: Brown teaches the unit of claim 1 and further and teaches that the synchronization engine is to divide the synchronization difference and send instructions to both a first and a second of the two web presses, the instructions instructing each web press to adjust for a portion of the synchronization difference to eliminate the synchronization difference (see Fig. 3, column 9, lines 58-68, column 10, all, both motor controls for both presses operate to eliminate a synchronization difference).
For claim 17:  Brown teaches the unit of claim 1 and further teaches that the first, second and third sensors are arranged in a right triangle with each of the sensors located at a vertex of the triangle (See Fig. 1, the positions of 38A, 38B, 36 form the vertices of a triangle, the triangle is a right triangle since the leg between 36, 38A is orthogonal to the leg between 38A, 38B).
For claim 18:  Brown teaches the unit of claim 1 and teaches that the engine determines the is no synchronization difference when the first mark crosses a detection path of the sensor at the same time the second mark crosses the path of the third sensor (see Fig. 1, the sensors being at the same position in the press movement direction, no synchronization gap occurs when a mark exists at both sensors simultaneously).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-15, 19 and 20 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Brown (US Patent 4,011,975) in view of Sheffer et al. (US PG Pub 2005/0028701).
	For claim 4:  Brown teaches a system (see Fig. 1, particularly control elements, but the presses in general) for synchronizing two web presses, comprising a first web press 17 (see Fig. 1, the elements working on web A) to output a first web A, a second web press (see Fig. 1, elements working on web B) to output a second web B and a difference unit  12, 14, 25, 36, 38A, 38B comprising: a first sensor 38B to identify a position of a first mark 24 printed on the first web A; a second sensor 36 to identify position of the first mark of the first web A; a third sensor 38B to identify a position of a second mark printed on the second web B; ) and a synchronization engine 25 (see Figs. 1 and 2, controller and motors 12, 14 see column 5, lines 3-27) to determine a synchronization difference between the first web and the second web based on the identification of the first mark 24 and second mark 24 as sensed by the second sensor 36 and the third sensor 38B (column 6, lines 22-68 and column 10, lines 1-15, 62-68).
Brown does not specify that the first web press has first precision repeat device and the second web press has a second precision repeat device for regulating the gap between the frames printed on the webs or maintaining a frame-to frame size along the webs.  However, the use of a precision repeat device for regulating the gap between the frames printed on the webs or maintaining a frame-to frame size along the webs is conventional.  Sheffer et al. (see Figs. 1, 2 and 4) teaches a method and a system 160 for synchronizing at least two webs 110 and 112 (see Fig.3) having a difference unit 144 and precision repeat device 134, 136 for regulating the gap between the images 114 or frames 118 printed on the webs or maintaining a frame-to frame size along the webs (see paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for synchronizing two web presses of Brown by providing the precision repeat device for regulating the gap between the frames printed with variation in positions of print images on the webs as taught by Sheffer et al. in order to ensure a proper gap between frames printed on the webs (Sheffer et al., see paragraph 12).
The apparatus above performs the method of claim 8 in routine operation.
For claims 5, 6, 13 and 14:  The combination of Brown and Sheffer et al. teaches the system of claim 4 and the method of claim 8, and the selection of measuring the third time-the sixth time using the fifth – sixth sensor for adjusting the gap between the print frames would be obvious depending upon the configuration of the first and second web presses in order to get best possible adjusting the printed frames during printing operation. For example, Sheffer et al. teaches a system for synchronizing multiple webs (paragraphs 7, 8 and 18, shown at least four web with difference units in Figs. 3 and 4), two scanners or two sensors 136, 138 and a difference unit 144.  Sheffer et al. use inherent many controllers and many sensors such as the third – sixth sensors for measuring time between the web 110 and multiple webs 112 for each machines or each system (shown in Fig.4) for regulating the gap between the frames printed on the webs (see paragraph 19). 
For claim 7:  The combination of Brown and Sheffer et al. teaches the system of claim 4 and Sheffer et al. teaches a conventional finishing device 128 downstream from the difference unit to perform at least one post-synchronization operation on the first and second webs (see paragraph 20).
For claim 9:  The combination of Brown and Sheffer et al. teaches the method of claim 8 and Brown teaches adjusting the gap between the first web and the second web based on the synchronization difference (see column 5, lines 40-55, controlling the web to be registered with the processing station and registering the webs with one another).
For claim 10:  The combination of Brown and Sheffer et al. teaches the method of claim 9 and Brown et al. teaches a first controller 14 of the web press and the second controller 12 of the web press controlling respective gaps between frames of the first web and second web partially based on the synchronization difference (see Fig. 1).
	For claim 11:  The combination of Brown et al. and Sheffer et al. teaches the method of claim 8 and in combination, performance of determining the synchronization difference between the first web and the second web based on the identification  of the first mark 38A  and third mark 38B as sensed by the second sensor and the third sensor in Brown comprises  comparing a difference between a time T1 between the first sensor identifying the position of the first mark 24 and the second sensor identifying the position of the first mark and a time T2 between the second sensor identifying the position of the first mark and the third sensor identifying the position of the third mark and determining if T1 does not equal T2 (see Brown, Fig. 3 and previously cited sections).  
For claims 12 and 15:  The combination of Brown and Sheffer et al. teaches the method of claim 11 and further teaches, in combination, that when T1 is greater than T2, decreasing the gap between printed frames of the first web and printed frames of the second web; and when T2 is greater than T1, increasing the gap (by increasing or decreasing the speed of the second web transporting system 132) between the printed frames of the first web and the printed frames of the second web (see Sheffer et al., paragraph 21 and Brown, column 10, lines 60-67, column 11).
For claim 19:  The combination of Brown and Sheffer et al. teaches the system of claim 4 and in combination teaches that each precision repeat device monitors frame-to-frame consistency along a respective web and outputs a control signal to a respective printing device of a respective web press to increase frame-to-frame consistency in printing along the respective web (Sheffer et al. teaches the operation of the precision repeat devices monitoring the marks, the marks are printed on each frame per Brown, column 2, lines 10-20, marks are placed at increments corresponding to the desired alignment increment or a frame, so each frame is monitored). 
For claim 20:  The combination of Brown and Sheffer et al. teaches the system of claim 19 and Brown teaches that the respective printing device adjusts a gap between frames in response to the control signal (see column 2, lines 10-20, each frame being the interval between marks is measured for adjustment and controlling of a gap to maintain synchronization).
Response to Arguments
Applicant's arguments filed on November 5, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that Brown does not teach synchronizing two different web presses, but Brown synchronizes the presses printing on webs A, B in Fig. 1 for post processing.  Applicant’s argument reads “Brown describes registering a web with the processing station not with the web”, but the registration of the web to the processing station is to register it with the other web in Fig. 1.
The same argument is directed against the rejections under 35 U.S.C. 103(a).
Applicant argues that Sheffer does not teach the claimed precision repeat devices.  Paragraph 10 of Sheffer reads that “The present invention provides a system and method for effectively managing the tension and maintaining commercially acceptable print image registration between multiple preprinted and rewound webs in a web finishing system. The invention generally entails severing lengths of print images of a secondary web, and then individually aligning each length with those of a primary web prior to the finishing operations.”  The webs are inspected at registration marks (paragraph 11) and registration between webs is the explicit function of the device while the processing involves matching cut webs.  The term precision repeat devices does not point to any particular system in printing to distinguish it from the cutting and splicing system of Sheffer, but further requirements in dependent claims are met by the Sheffer system as disclosed by paragraphs 10 and 11 and further detailed in the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H BANH/             Primary Examiner, Art Unit 2853